                 Case 1:21-cv-02857-AT Document 35 Filed 08/10/21 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 8/10/2021

 SUPERCOM, LTD.,
                                                           Case No. 1:21-cv-02857-AT
                                       Plaintiff,
                                                          STIPULATION AND PROPOSED
                         -against-                        PROTECTIVE ORDER

 SABBY VOLATILITY WARRANT MASTER
 FUND LTD. and WEDBUSH SECURITIES, INC.,

                                       Defendants.


            The Court having found that good cause exists for issuance of an appropriately tailored

  confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

  to the following provisions, it is hereby ORDERED that any person subject to this Order – including

  without limitation the parties to this action, their attorneys, representatives, agents, experts and

  consultants, acting as such, all non-parties providing discovery in this action, and all other interested

  persons with actual or constructive notice of this Order shall adhere to the following terms, upon

  pain of contempt:

  Discovery Materials May Be Designated as Confidential

            1.      Any person subject to this Order who receives from any other person any “Discovery

                    Material” (i.e., information of any kind provided in the course of discovery in this

                    action) that is designated as “Confidential” pursuant to the terms of this Order shall

                    not disclose such Confidential Discovery Material to anyone           else except as

                    expressly permitted hereunder.

            2.      The person producing Discovery Material may designate as “Confidential” any

                    portion thereof that contains non-public business, commercial, financial, or personal

                    information, the public disclosure of which is either restricted by law or



5918599-2
     Case 1:21-cv-02857-AT Document 35 Filed 08/10/21 Page 2 of 7




          would likely, in the good faith opinion of the producing person, seriously harm the

          producing person’s business, commercial, financial, or personal interests or cause

          the producing person to violate his, her, or its privacy or confidentiality obligations

          to others. Where the confidential portion is reasonably separable from the non-

          confidential portion, via redaction or otherwise, only the confidential portion shall

          be so designated. The term “person” shall include any non-party that produces

          documents or gives testimony in response to a subpoena.

3.        With respect to the confidential portion of any Discovery Material other than

          deposition transcripts and exhibits, the producing person or that person’s counsel

          may designate such portion as “Confidential” by stamping or otherwise clearly

          marking as “Confidential” the document or protected portion in a manner that will

          not interfere with legibility or audibility. Deposition testimony may be designated

          as “Confidential” either on the record during the deposition or in writing within five

          (5) business days of receipt of the transcript. If so designated, the final transcript of

          the designated testimony shall be bound in a separate volume and marked

          “Confidential Information Governed by Protective Order” by the reporter.

4.        If at any time prior to the trial of this action, a producing person realizes that some

          portion of Discovery Material that that person previously produced without

          limitation should be designated as “Confidential,” the producing person may so

          designate that portion by promptly notifying all parties in writing. Such designated

          portion of the Discovery Material will thereafter be treated as Confidential under the

          terms of this Order. In addition, the producing person shall provide each other party

          with replacement versions of such Discovery Material that bears the “Confidential”

          designation within two (2) business days of providing such notice.
     5918599-2                                   2
          Case 1:21-cv-02857-AT Document 35 Filed 08/10/21 Page 3 of 7



Who May Receive Confidential Materials

     5.      No person subject to this Order, other than the producing person, shall disclose any

             Confidential Discovery Material to any other person whomsoever, except to:

             (a)    the parties to this action;

             (b)    counsel retained specifically for this action, including any paralegal, clerical

                    or other assistant employed by such counsel and assigned specifically to

                    work on this action;

             (c)    as to any document, its author, its addressee, and any other person shown

                    on the face of the document as having received a copy;

             (d)    any witness who counsel for a party in good faith believes may be called

                    to testify at trial or deposition in this action, provided such person has first

                    executed a Non-Disclosure Agreement in the form annexed hereto;

             (e)    any person retained by a party to serve as an expert witness or consultant or

                    otherwise provide specialized advice to counsel in connection with this

                    action, provided such person has first executed a Non-Disclosure Agreement

                    in the form annexed hereto;

             (f)    stenographers and video technicians engaged to transcribe or record

                    depositions conducted in this action;

             (g)    independent photocopying, graphic production services, or other litigation

                    support services employed by the parties or their counsel to assist in this

                    action, including computer service personnel performing duties in relation to

                    a computerized litigation system;

             (h)    the Court and its staff; and


     5918599-2                                     3
          Case 1:21-cv-02857-AT Document 35 Filed 08/10/21 Page 4 of 7



             (i)    any other person whom the producing person, or other person designating

                    the Discovery Material “Confidential,” agrees in writing may have access to

                    such Confidential Discovery Material.

     6.      Prior to the disclosure of any Confidential Discovery Material to any person referred

             to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel

             with a copy of this Protective Order and shall sign a Non-Disclosure Agreement, in

             the form annexed hereto, stating that that person has read this Order and agrees to

             be bound by its terms. Counsel shall retain each signed Non- Disclosure Agreement,

             hold it in escrow, and produce it to opposing counsel either prior to such person

             being permitted to testify (at deposition or trial) or at the conclusion of the case,

             whichever comes first.

Filing Confidential Materials in this Action

     7.      Any person who either objects to any designation of confidentiality, or who, by

             contrast, requests still further limits on disclosure (such as “attorneys’ eyes only,”

             reserved for extraordinary circumstances), may at any time prior to the trial of this

             action serve upon the designating person and all other parties a written notice stating

             with particularity the grounds of the objection or request. If agreement cannot be

             reached promptly, counsel for all affected persons shall request a joint telephone call

             with the Court to obtain a ruling.

     8.      Notwithstanding the designation of material as “Confidential” in discovery, there is

             no presumption that such Confidential Discovery Material will be filed with the

             Court under seal. The parties shall follow Rule IV(A) of Judge Torres’s Individual

             Practices with respect to pretrial requests for filing under seal.



      5918599-2                                     4
           Case 1:21-cv-02857-AT Document 35 Filed 08/10/21 Page 5 of 7



     9.       All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

              afford confidential treatment to any Discovery Material introduced in evidence at

              trial, even if such material was previously designated as Confidential or sealed

              during pretrial proceedings.

     10.      Each person who has access to Confidential Discovery Material shall take all due

              precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

     11.      If, in connection with this litigation, and despite having taken reasonable steps to

              prevent the disclosure of information that it claims is subject to a claim of attorney-

              client privilege or attorney work product, a producing person inadvertently discloses

              information subject to a claim of attorney-client privilege or attorney work product

              protection (“Inadvertently Disclosed Information”), such disclosure, in itself, shall

              not constitute or be deemed a waiver or forfeiture of any claim of privilege or work

              product protection with respect to the Inadvertently Disclosed Information and its

              subject matter.

     12.      If a disclosing person makes a claim of inadvertent disclosure, all receiving persons

              shall, within five (5) business days, return or destroy all copies of the Inadvertently

              Disclosed Information, and provide a certification of counsel that all such

              information has been returned or destroyed.

     13.      Within five (5) business days of the notification that such Inadvertently Disclosed

              Information has been returned or destroyed, the disclosing person shall produce a

              privilege log with respect to the Inadvertently Disclosed Information.




     5918599-2                                      5
             Case 1:21-cv-02857-AT Document 35 Filed 08/10/21 Page 6 of 7




       14.      If a receiving person thereafter moves the Court for an order compelling

                production of the Inadvertently Disclosed Information, that motion shall be filed

                under seal, and shall not assert as a ground for entering such an order the mere fact

                of the inadvertent production. The disclosing person retains the burden of

                establishing the privileged or protected nature of any Inadvertently Disclosed

                Information. Nothing in this Order shall limit the right of any party to request an

                in camera review of the Inadvertently Disclosed Information.

Termination of the Litigation

       15.      This Protective Order shall survive the termination of the litigation. Within 30 days

                of the final disposition of this action, all persons subject to this Order shall make

                reasonable efforts to destroy, delete, or remove all electronically stored Discovery

                Material and Confidential Discovery Material in their possession, including but

                not limited to terminating online, electronic discovery platforms.

       16.      Nothing in paragraph 15 shall require any person to destroy or delete any material

                stored in the ordinary course of business, including but not limited to attorney work

                files containing work papers, court papers, or emails related to this action.

       17.      During the pendency of this case only, this Court shall retain jurisdiction over all

                persons subject to this Order to the extent necessary to enforce any obligations

                arising hereunder or to impose sanctions for any contempt thereof.



SO STIPULATED AND AGREED:




5918599-2
            Case 1:21-cv-02857-AT Document 35 Filed 08/10/21 Page 7 of 7




 Dated: New York, New York
        August 5, 2021

 GOLDBERG SEGALLA                                  OLSHAN FROME WOLOSKY LLP


 By:                                               By:
       Adam Katz                                         Thomas J. Fleming
       Attorneys for Plaintiff SuperC m Ltd.             Attorneys for Defendant Sabby
       711 3rd Avenue, Suite 1900                        Volatility Warrant Master Fund Ltd.
       New York, New York 10017                          1325 Avenue of the Americas
       (646) 292-8787                                    New York, New York 10019
                                                         (212) 451-2300

                                                   WINGET SPADAFORA &
                                                   SCHWARTZBERG LLP


                                                   By:
                                                         Garry T. Stevens Jr.
                                                         Attorneys for Defendant Wedbush
                                                         Securities, Inc.
                                                         45 Broadway, 32nd Floor
                                                         New York, New York 10006
                                                         (212) 221-6900




SO ORDERED.

Dated: August 10, 2021
       New York, New York




                                               7

5918599-2
